Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Patent Application No. 16/551,452, filed on August 26, 2019, now patent 11,151,055 B2, which claims the benefit of U.S. Provisional Patent Application No. 62/846,377, filed on May 10, 2019. Claims 1-22 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 and 12/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,055 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-22 of instant application and claims 1-20 of patent application are not sufficient to render the claim patentably distinct (claims 1+7 of the instant application is same to the claim 1 of the patent 11,151,055 B2; 12+18 of the instant application is same to the claim 12 of the patent 11,151,055 B2; the rest of dependents claims are same) and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to the claim 1 of the patent 11,151,055 B2. 

Instant application 17/480,794
Patent 11,151,055 B2
A method of tracking page state changes, the method comprising:
A method of tracking page state changes, the method comprising:
receiving, at an input/output (I/O) device communicatively coupled to a host having a physical memory, a command from the host to monitor page state changes in a first page of the physical memory allocated to a process executing on the host;
receiving, at an input/output (I/O) device communicatively coupled to a host having a physical memory, a command from the host to monitor page state changes in a first page of the physical memory allocated to a process executing on the host;
modifying, by the I/O device, data stored in a first portion of the first page based on a request;
modifying, by the I/O device, data stored in a first portion of the first page based on a request;
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory;
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory;
storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host; and
storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host; 

completing, by the I/O device subject to receiving an instruction from the host to initiate a migration pass, pending bitmap updates; swapping, by the host, the first buffer with a second buffer; and
copying, by the I/O device or the host, the first portion of the first page indicated by the bitmap in the first buffer to a second portion of a second page of physical memory, wherein the second page of physical memory can be in the physical memory of the host, or in a second physical memory of a second host.
copying, by the I/O device or the host, the first portion of the first page indicated by the bitmap in the first buffer to a second portion of a second page of physical memory, wherein the second page of physical memory can be in the physical memory of the host, or in a second physical memory of a second host.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Serebrin., US 9,436,751 B1, in view of Lomet et al., US 2017/0199818 A1.
Regarding claims 1 and 12, Serebrin teaches a method of tracking page state changes (col.7, lines 33-35), the method comprising: 
receiving, at an input/output (I/O) device communicatively coupled to a host (computer system in Fig.3) having a physical memory (main memory 310, Fig.3), a command from the host to monitor page state changes in a first region of the physical memory allocated to a process executing on the host (for example the region indicated by "physical address 0x1000 - Page 1");  
modifying, by the I/O device, data stored in the first page based on a request (when the NIC writes to the memory, it is implicitly disclosed that this is based on a request); 
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory (the dirty bits of Fig. 6); 
storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host (col.5, lines 36-39; the NIC 450 may maintain a 64-bit bit vector that it sets internally on each write to the buffer. The NIC 450 may set bit N when it writes byte (N/buffersize) of the buffer.); and 
copying, by the I/O device or the host, data in the first region indicated by the bitmap to a second region of physical memory, wherein the second region of physical memory can be in the physical memory of the host, or in a second physical memory of a second host (it is taught as live migration from initial host to target host).  
Serebrin does not clearly teach modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page.
However, Lomet teaches modifying data stored in a first portion of the first page (claim 2 of Lomet; the page comprising a first portion and a second portion; modify a log-structured store on the secondary storage device to reflect an update to a first portion of the page of data) and copying the first portion of the first page to a second portion of a second page in a second physical memory (claim 2; remove the first portion of the page from the memory device while retaining the second portion of the page in the memory device; and retrieve the first portion of the page from the log-structured store on the secondary storage device and store the first portion of the page in the memory device, the first portion of the page being retrieved into the memory device while the second portion of the page remains in the memory device), such that the first portion of the first page can be copied without copying the entire first page (Lomet teaches the page comprising a first portion and a second portion and remove the first portion of the page and store the first portion of the page).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Lomet into Serebrin such as modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page because this approach may advantageously provide several useful features for users. For example, such an example LLAMA implementation's cache layer (e.g., 312) may reclaim memory without knowledge regarding the actual content of pages. For example, dropping flushed pages and flushed parts of pages may involve no I/O operation. For example, bringing a partially flushed page back into main memory may involve fewer LSS reads than would be the case for a fully flushed page with multiple parts in LSS (section 0112 of Lomet).

Claims 1-4, 6, 8-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin., US 9,904,567 B2, in view of Lomet et al., US 2017/0199818 A1.
Regarding claims 1 and 12, Tsirkin teaches a method of tracking page state changes (see abstract; detecting updated pages comprises detecting a status indicator set to a first value. The hypervisor then logs a modification of each updated page, and resets the status indicator to a second value to indicate that the modification to each updated page has been logged), the method comprising: 
receiving, at an input/output (I/O) device communicatively (Fig.1, it is taught as device 190 which can be an I/O device) coupled to a host having a physical memory (Fig.1, it is taught as main memory 170), a command from the host to monitor page state changes in a first region of the physical memory allocated to a process executing on the host (col.2, lines 25-39; a hypervisor can receive a request to monitor a plurality of memory pages associated with a guest operating system (OS) of a virtual machine. The request may be associated with migrating the VM from one host to another; col.2, lines 58-62; Upon receiving the request to monitor the memory pages of the guest, the hypervisor may then identify a set of pages to be polled for updates made by the guest OS. The set of pages to be polled for updates may be a proper subset of the plurality of memory pages associated with the guest OS);  
modifying, by the I/O device, data stored in the first page based on a request (Fig.2; processing logic can modify a write protection attribute for each memory page associated with the guest OS to cause an exit to a hypervisor upon a guest OS attempt to update the page (e.g., write protect each page).); 
recording, by the I/O device, the modification to a bitmap by setting a bit in the bitmap that corresponds to a location of the data in the physical memory (Fig.2; processing logic can log the modifications of each updated page and col.3, lines 23-46); 
storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host (col.4, lines 60-61; the hypervisor may reset the dirty bit in the hypervisor page table); and 
copying, by the I/O device or the host, data in the first region indicated by the bitmap to a second region of physical memory, wherein the second region of physical memory can be in the physical memory of the host, or in a second physical memory of a second host (col.7, lines 52-61; Logging the modification of a page may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display).  
Tsirkin does not clearly teach modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page.
However, Lomet teaches modifying data stored in a first portion of the first page (claim 2 of Lomet; the page comprising a first portion and a second portion; modify a log-structured store on the secondary storage device to reflect an update to a first portion of the page of data) and copying the first portion of the first page to a second portion of a second page in a second physical memory (claim 2; remove the first portion of the page from the memory device while retaining the second portion of the page in the memory device; and retrieve the first portion of the page from the log-structured store on the secondary storage device and store the first portion of the page in the memory device, the first portion of the page being retrieved into the memory device while the second portion of the page remains in the memory device), such that the first portion of the first page can be copied without copying the entire first page (Lomet teaches the page comprising a first portion and a second portion and remove the first portion of the page and store the first portion of the page).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Lomet into Tsirkin such as modifying data stored in a first portion of the first page and copying the first portion of the first page to a second portion of a second page in a second physical memory, such that the first portion of the first page can be copied without copying the entire first page because this approach may advantageously provide several useful features for users. For example, such an example LLAMA implementation's cache layer (e.g., 312) may reclaim memory without knowledge regarding the actual content of pages. For example, dropping flushed pages and flushed parts of pages may involve no I/O operation. For example, bringing a partially flushed page back into main memory may involve fewer LSS reads than would be the case for a fully flushed page with multiple parts in LSS (section 0112 of Lomet).

Regarding claims 2 and 13, Tsirkin teaches the request includes an I/O virtual address indicating a location of the data in a virtual memory of the process, and modifying the data includes: translating the I/O virtual address to obtain a host physical address indicating a location of the data in the physical memory (col.1, lines 30-35; Memory virtualization may be implemented by employing a page table (PT) which is a memory structure translating virtual memory addresses to physical memory addresses; Tsirkin teaches page table in the Fig.1).  

Regarding claims 3 and 14, Tsirkin teaches translating the I/O virtual address comprises: looking up the I/O virtual address in a local cache of the I/O device; and based on a determination that no entry for the I/O virtual address is found in the local cache, retrieving a translation of the address from the host, adding an entry for the I/O virtual address to the local cache, and adding entry for the I/O virtual address to an access log queue of the I/O device (col.3, lines 4-22), wherein: recording the modifications to the bitmap comprises setting bits according to the entries in the access log queue (col.7, lines 41-49; detecting an updated page may comprise detecting that the status indicator associated with a page has been set to a value that indicates the page has been updated. For example, processing logic may inspect a dirty page bit in the hypervisor page table associated with the page, and if set to a particular value (e.g., a `1` indicating the page has been updated, a `0` indicating the page has not been updated), processing logic may determine that the page has been updated).  

Regarding claims 4 and 15, Tsirkin teaches recording the modification comprises: detecting, using a live migration engine of the I/O device, the request, wherein the request is received from a client device (col.6, lines 58 to col.7, lines 4);  37DMUS 161772408-3.100699.1430Atty. Dkt. No.: 100699-1430based on finding an entry for the I/O virtual address of the request in a lookup table of the live migration engine, calculating a bitmap position based on a host physical address in the entry; and queuing a bitmap write address based on the bitmap position for recording to the bitmap (col.7, lines 66 to col.8, lines 8; processing logic can update a history indicator for each updated page to indicate that the page has been recently updated. For example, the history indicator may be updated to the timestamp of the page modification. Alternatively, the history indicator may be updated with the position of the page in a list (e.g., at the head of the list). Thus, frequently updated pages can be prioritized (e.g., remain at the head of the list of the set of pages to be polled) such that the hypervisor can poll the status indicator of those pages first).  
 
Regarding claims 6 and 17, Tsirkin teaches the bitmap is stored in an I/O device memory and transferring the contents of the bitmap to the host comprises, for each bit of the bitmap: reading the bit; preparing to copy a physical memory region corresponding to the bit location; and clearing the bit (col.4, lines 12-21; Logging the update may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display (e.g., in the case of graphics processing), or the like. Once any pending updates have been logged, the hypervisor may reset the status indicator in the hypervisor page tables and subsequently remove the least recently used page from the set of pages to be polled).  

Regarding claims 8 and 19, Tsirkin teaches the bitmap is stored in a general purpose memory of the host and transferring the contents of the bitmap to the host comprises, for each bit of the bitmap: reading, by the host, the bit; preparing, by the host, to copy a physical memory region corresponding to the bit location; and 38 DMUS 161772408-3.100699.1430Atty. Dkt. No.: 100699-1430clearing, by the host, the bit (col.4, lines 12-21; Logging the update may include sending a copy of the page to a remote destination (e.g., in the case of VM migration, or fault tolerance backup processing), sending the contents of the memory page to a connected client to update a display (e.g., in the case of graphics processing), or the like. Once any pending updates have been logged, the hypervisor may reset the status indicator in the hypervisor page tables and subsequently remove the least recently used page from the set of pages to be polled).  
  
Regarding claims 9 and 20, Tsirkin teaches recording the modification to a bitmap comprises: writing multiple bits to the bitmap with a single write operation (col.7, lines 62-64; processing logic can reset the status indicator to indicate that modification of each updated page has been logged). 
 
Regarding claims 10 and 21, Tsirkin teaches the request includes an I/O virtual address indicating a location of the data in a virtual memory of the process; and recording the modification is performed subject to a determination that the I/O virtual address falls within a predetermined range of I/O virtual addresses designated for monitoring and migrating (col.3, lines 47-52; The hypervisor may limit the number of pages in the set of pages to be polled in order to reduce the overhead involved with polling. Upon adding a page to the set of pages to be polled, the hypervisor may determine whether the number of pages in the set meets a predetermined threshold value).  

Regarding claims 11 and 22, Tsirkin teaches the process is one of a virtual machine, a user space application, or a container (Fig.1, it is taught as virtual machine).  

Allowable Subject Matter
Claims 5, 7, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the lookup table records two entries for each detected request: a first entry with a wide spacing and a second entry with a tight spacing, and wherein live migration engine calculates the bitmap position and queues the bitmap write address based on the second entry in combination with the other claimed limitations as described in the claims 5 and 16.

The limitations not found in the prior art of record include transferring the contents of the bitmap to the host comprises, for each bit of the bitmap: storing, by the I/O device, the bit in a first buffer in a general purpose memory of the host; completing, by the I/O device subject to receiving an instruction from the host to initiate a migration pass, pending bitmap updates; swapping, by the host, the first buffer with a second buffer; and copying, by the host, sections of the first region indicated by the bitmap in the first buffer in combination with the other claimed limitations as described in the claims 7 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MINAMIMOTO., us 2013/0282961 A1 teaches a semiconductor memory device includes a nonvolatile semiconductor memory in which writing is carried out at a page unit and erasing is carried out at a block unit larger than the page unit, and a controller for transferring data between a host device and the nonvolatile semiconductor memory. The controller includes a log-management section that is configured to: (i) record a page unit of log data in a buffer area each time a monitored event (e.g., error) occurs, the buffer area being partitioned into a plurality of pages and the page unit of log data is recorded in a designated page of the buffer area, and (ii) prior to recording the page unit of log data in the designated page, copy part of the designated page to another page of the buffer area. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//HUA J SONG/Primary Examiner, Art Unit 2133